ADAMS, District Judge.
This action was brought to recover the damages, amounting to $112.64, suffered by the libellants, through their barge, the John H. Meyer, Jr., being injured at South Amboy, on the 23rd and 24th of November, 1901. The boat first lay at the respondent’s wharf, known, as the Old Steamboat Pier, and the libellants allege negligence on the respondent’s part in causing her to be moved by the tug Winnie, to the New Steamboat Pier, which it is alleged was an unsafe and dangerous berth, and placed on the outside of a number of boats there.
The respondent denies the moving by it and it appears that the Winnie was not at South Amboy at the time. The respondent alleges that the mooring wharf was ordinarily safe and that the injured boat, with a number of others, while lying there, was damaged by stress of weather and by reason of an extraordinary storm.
It is shown by the evidence that the storm was a north east gale, of quite unusual severity, which was attended by rain and a very high tide. The effect upon the boats at South Amboy was disastrous generally and many suffered much more seriously than the libellants’ boat. The defence of inevitable accident is clearly established and affords a complete exoneration of the respondent, especially as the evidence *429shows that this was the only case of such an accident happening in a period of about ten years, during which the wharf in question had been constantly used as a mooring place.
Libel dismissed.